DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.

Claim Status
Claims 1 and 9-20 are pending.
Claims 2-8 are cancelled.
Claims 9-20 are withdrawn as being directed to a non-elected invention, the election having been made on 2/28/2020.
Claims 1 have been examined.

Priority
This application claims foreign priority of KOREA, REPUBLIC OF 10-2017-0156848 filed on 11/22/2017.
 

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Thastrup et al. (WO 98/45704, previously cited 10/15/2020) in view of Katan et al. (FEBS Letters 452 (1999) 36-40, previously cited 3/23/2020) and NCBI (accession 1A25_A, previously cited 10/15/2020).

Thastrup et al. teach “A method for extracting quantitative information relating to an influence on a cellular response” by using a green fluorescent protein (GFP) coupled to a serine/threonine kinase domain (Title and Abstract). Thastrup et al. show a protein of SEQ ID NO: 139 (p287-288) compared to the three domains of peptide of SEQ ID NO: 17 as follows.
(i) N-terminal GFP domain: amino acid 1-239 of SEQ ID NO: 17.


    PNG
    media_image1.png
    321
    588
    media_image1.png
    Greyscale

(ii) PH domain of AKT vs. C2 domain in SEQ ID NO: 17: amino acid 240-336.

    PNG
    media_image2.png
    164
    486
    media_image2.png
    Greyscale

(iii) Serine/threonine protein kinase domain: amino acid 337-667 of SEQ ID NO: 17.

    PNG
    media_image3.png
    546
    888
    media_image3.png
    Greyscale

Thastrup et al. do not explicitly teach a GFP fusion protein comprising a C2 domain of Protein kinase C beta.

    PNG
    media_image4.png
    481
    483
    media_image4.png
    Greyscale
Katan et al. teach “Modular PH and C2 domains in membrane attachment and other functions” and their specific response to ligand binding (Title and Abstract; p37, Fig 1). Katan et al. teach a fusion protein comprising N-terminal GFP linked to C2 and catalytic domains in response to calcium or insulin stimulation (p38, Fig 2) as follows. Katan et al. further teach the C2 domain is selected from synaptotagmin I C2A (synI C2A), cPLA2 [9], PKCβ, and PLCδ1 (p37, col 2, para 2). Because Katan et al. teach switch PH domain to a C2 domain of PKC in response to stimuli, one of ordinary skill in the art would select the C2 domain from PKCβ in replacement of a PH domain of Thastrup’s GFP fusion protein in response to calcium stimulation. 


    PNG
    media_image5.png
    272
    642
    media_image5.png
    Greyscale
NCBI (accession 1A25_A) shows the functional motif of PKC C2 domain comprising the amino acid residues 33-120 in comparison to the C2 domain of SEQ ID NO: 17 as follows. A conservative substitution of amino acid residue L to V is an obvious substitution.
Further detailed analyses of the C2 domain of SEQ ID NO: 17 (amino acid 240-336) compared to the underlined C2 domain of NCBI (accession 1A25_A) are shown as follows. SG(RTQIS)LIV[L/V]VRDAKNLVPMDPNGLSDPYVKLKLIPDPKSESKQKTKTIKCSLNPEWNETFRFQLKESDKDRRLSVEIWDWDLTSRNDFMGSLS(AS). The two spacer/linker motifs (RTQIS) and (AS) do not significant affect the function of C2 domain in response to ligand stimulation; thus, the underlined C2 domain of NCBI is an obvious variant of the C2 domain of SEQ ID NO: 17 (amino acid 240-336) as claimed, reading on the fusion protein of SEQ ID NO: 17 in claim 1.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to substitute the SH domain of Thastrup’s GFP fusion protein with the C2 domain of PKCβ (Katan et al. in view of NCBI accession 1A25_A) because Katan et al. teach substitution of the SH domain by PKCβ C2 domain to make a GFP fusion protein in response to calcium or insulin stimulation for membrane targeting (p37, col 2, para 2; p38, Fig 2). NCBI (accession 1A25_A) is recited to show the function motif of PKCβ C2 domain. The 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
(i)  	The combined references would not have reasonable expectation of success to produce the properly-folded and functional fusion protein of claim 1 (Remarks, p7, para 1 bridging to p8, para 1-2).
(ii)	The combination of Thastrup and 1A25_A is different from the fusion protein of SEQ ID NO: 17 of the present application (Remarks, p12, para 3-5).
(iii)	Katan et al. does not disclose that the PH domain can be substituted for the C2 domain in response to calcium or insulin stimulation (Remarks, p12, last para bridging to p14, para 1-2).
(iv)	In order to solve 'the problem that the insulin signaling mechanism is inhibited because Akt phosphorylation does not occur when the intracellular calcium concentration is increased', it is not easy to substitute the C2 domain for the PH domain of the Akt protein (Remarks, p14, para  3-6 bridging to p15, para 1-2).
(v) 	The fusion protein of the present invention has an unexpected effect that cannot be inferred from the prior literature (Remarks, p15, para 3-7 bridging to p16 para 1-4).

Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive for the reasons as follows.

    PNG
    media_image4.png
    481
    483
    media_image4.png
    Greyscale
Applicant’s argument (i) is not persuasive because applicant do not provide any data to compare the instant polypeptide SEQ ID NO: 17 with the fusion polypeptide taught by the combined prior art references to show the different linker peptide sequences of the prior art polypeptide leading to loss of anticipated function. Furthermore, Katan et al. clearly show swapping regulatory domains within a polypeptide to regulate its response to different stimuli (p38, Fig 2); thus, there is a reasonable expectation of success by swapping a pH domain with a C2 domain in a fusion protein in response to calcium stimulation.
Applicant’s arguments (ii) and (iii) are not persuasive because applicant argues Thastrup and 1A25_A or Katan et al. separately whereas the rejection is based on the combination of Thastrup et al. in view of Katan et al. and 1A25_A. In particular, Katan et al. show swapping a regulatory domain of PH or C2 in a fusion polypeptide to change the activation of a chimeric polypeptide by insulin (PH domain) to calcium (C2 domain) without affecting other domain’s function (GFP or catalytic domain). Even though the prior art polypeptide sequence (taught by Thastrup et al. in view of Katan et al. and 1A25_A) comprises spacer peptide sequences between the domains slightly different from the instant SEQ ID NO: 17, the prior art polypeptide maintains the structural integrity and expected function of each individual domain in the chimeric polypeptide as taught by Katan et al. (p38, Fig 2). Thus, the prior art polypeptide is obvious to the instant SEQ ID NO: 17.  
Applicant’s argument (iv) is not persuasive because (a) this argument is not the rationale 
Applicant’s argument (v) is not persuasive because the argument is not commensurate with the scope of the polypeptide as claimed. In particular, the rejected claim is directed to a polypeptide regardless of its function or intended use of the polypeptide. The combined references teach a polypeptide comprises (a) a GFP domain expected to show green fluorescent light signal, (b) a catalytic kinase domain expected to phosphorylate serine/threonine residue, and (c) a regulatory C2 domain expected to respond to calcium stimulation. Furthermore, applicant failed to provide any data to compare the instant polypeptide SEQ ID NO: 17 with the fusion polypeptide taught by the combined prior art references to support the argument of unexpected result.
For at least the reasons above, the arguments are not persuasive.

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
17-November-2021
/Soren Harward/Primary Examiner, Art Unit 1631